Eschweiler, J.
Numerous questions are presented and argued on this appeal. We deem it unnecessary to discuss them all.
The complaint, making as it did sundry of the many written contracts involved in the rapid shifting of the interests in this leasehold parts thereof, discloses that there was, at the time this action was commenced in February, 1926, and immediately following the transfer of all interests in the leasehold from the then holders to the defendant Oberst, a complete performance by Oberst of all that he had agreed to do in his contracts with Ellison. There is no showing of any default on his part, of any insolvency or of present condition which requires or would authorize the interposition of a court of equity to hasten the time of payment of the $8,000 wdiich it was expressly agreed should be payable to Ellison by Oberst, but through the medium of promissory notes having ninety days to run.
*518In Ellison’s contracts with Oberst and in the document Ellison gave plaintiff there was expressly recognized that there was then on deposit in escrow with a selected and designated depositary the promissory notes for $8,000. This was exactly that which Ellison required of Oberst he should do, and it was, by Ellison’s own express recognition, admittedly done. Oberst’s assignment of an undivided one-third each to the defendants Richter and Schroeder was a matter entirely within his rights and in recognition of or at least with full knowledge in the takers of whatever rights Ellison might have.
No valid ground has been here suggested upon which it can properly be said that a court of equity should forthwith and immediately upon the executing and delivery of such solemn declarations of satisfaction with the terms of such contracts, and after admittedly complete and full performance thereof, now set such contract terms aside and give to either plaintiff or to Ellison very substantially different terms and conditions than those the parties made for themselves. Unless new contract terms are to be substituted or written into the contracts between Ellison and Oberst by the court, there is nothing for a court of equity to do, the parties having made their valid agreements and the complaint showing full compliance.
The complaint is barren of any showing that the depositary would not or could not deliver on demand to Ellison or plaintiff the promissory notes admittedly in its possession. If those were so demanded and delivered, Ellison would presently receive all of that for which he bargained. There is no showing of any such breach of contract or of duty by Oberst as to require us to now even consider what, if anything, in the nature of the purely equitable remedy to enforce a. vendor’s lien might exist under the contracts set forth in the complaint, especially so when it is realized that the $8,000 coming to Ellison from Oberst is no part of the real *519purchase price of the leasehold proper, but merely the profit coming to Ellison in the sale of his option to buy Thier-mann’s option to buy the leasehold.
The plaintiff’s rights to equitable relief were even more shadowy than any possible rights 'in' Ellison. The writing by which alone plaintiff can appear on the scene was, as appears from its substance recited in the above statement, such as gave him but a right to demand possession of and then payment of certain promissory notes executed by Ob erst. He had no authority to repudiate the transactions between his principal and Oberst, change their terms, or hasten payment of the notes. He had nothing to do with the transfer of the leasehold, for that was done and to be done by others.
The demurrer should have been sustained to the complaint upon either or both of the foregoing grounds.
By the Court. — Order reversed. .